Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 30 are withdrawn from further consideration. Applicant made the election of Group 1, directed to the embodiment in figures 1-4, with traverse, in the response dated 11/22/2021 is acknowledged. 
Note that claim 1 with the new limitation:
“the at least one tensile element is fully embedded within said gusset and the engaged first and second closing sides, 
wherein the at least one tensile element is enclosed by said space or loop such that the at least one tensile element is covered by the gusset and the first and second closing sides and hidden from an outside of said luggage in the non-expanded state” (emphasized)

Note that these limitations do not read on the non-elected species of fig. 6, i.e, the elastic strap passing through the holes at 38 would be on both sides of the gusset 19 and would contradict the above limitations, and claims 10, and 30 would be subjected under 112 rejections.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: at least one of said tensile elements links the first housing part with the second housing part in the area of said bottom wall in claims 4 and 17.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The claim 18 is confusing.  The specification defines the end regions at 10 and 15.   It seems that the end regions of the tensile element is connected together with the gusset in fig. 3.  They are no separate from the gusset as set forth by the claim.

Claims 1, 3, 7, 8, 9, 11-16, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krohn et al. (20050161483).  Krohn teaches a housing, i.e., for a back seat of a motorcycle, with a first housing part (the wall of the suitcase and a second housing part 140 and a volume expansion element comprising: a longitudinal closure element (zipper 154) with a first closing side (4) and a second closing side a gusset (50) which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side, wherein in a non-expanded state (fig. 11) the first closing side is in direct engagement with the second closing side and wherein in an expanded state (fig. 7) the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other, which distance is bridged with said gusset at the strap portion, wherein at least one tensile element (156) is in connection with the first closing side and the second closing side such that with the tensile element a tightening force can be provided between said first closing side and said second closing side in the expanded state, wherein said first closing side is in connection with the first housing part and the second closing side is in connection with the second housing part and wherein said gusset bridges a gap between said first housing part and said second housing part, wherein the tensile element is arranged relative to the first closing side and the second closing side and said gusset such that in said non-expanded state the at least one tensile element is fully embedded within said gusset and the engaged first and second closing sides, wherein the gusset and the first and second closing sides limit a space or loop in the non- expanded state, wherein the at least one tensile element is enclosed by said space or loop such that the at least one tensile element is covered by the gusset and the first and second closing sides and hidden from an outside of said luggage in the non-expanded state, wherein the at least one tensile element is arranged such that in the expanded state said tensile element is accessible from an outside of said luggage to allow adjustment of the tightening force of said tensile element, and wherein the at least one tensile element extends transverse over the gusset from the first closing side to the second closing side, whereby the gap between the first housing part and the second housing part is bridged by the at least one tensile element.  
With respect to the “bridges a gap between said first housing part and said second housing part” note that “gap” is broad and require some spacing along the two portions.  The claim does not require said entire first housing part and entire second housing part to be separated. 

Claims 1, 3, 4, 7, 8, 9, 11-16, 18, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (6029877).  Woods teaches piece of luggage comprising a housing with a first housing part 8 and a second housing part 9 and a volume expansion element comprises: a longitudinal closure element with a first closing side 28 and a second closing side 29 and a gusset (portion of the bag between 28 and 29) which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side. Woods teaches a non-expanded state the first closing side is in direct engagement with the second closing side. Woods teaches an expanded state the first closing side and the second closing side are disengaged from each other such that they are positioned at a distance to each other in fig. 1, which distance is bridged with said gusset.  Woods teaches at least one tensile element 30/31 in connection with the first closing side and the second closing side such that with the tensile element a tightening force can be provided between said first closing side and said second closing side in the expanded state, and wherein said first closing side is in connection with the first housing part and the second closing side is in connection with the second housing part and wherein said gusset bridges a gap between said first housing part and said second housing part.  
With respect to the new limitations, note that a) the first and second housing part recited as portions of the front and rear of the device, b) note that gusset is merely a folding portion of the device.  In this case, Wood teaches the two sidewalls 10 and 11 being collapsible.  Thus, the two sidewall comprises the two gussets as claimed, c) the recitation “gap” is merely some spacing between the front and the first and second housing part, and the collapsible sidewalls 10 and 11 being the claimed two gusset bridging the space between the first and second housing parts, and d) regarding the limitation “wherein the at least one tensile element extends transverse over the gusset from the first closing side to the second closing side, whereby the gap between the first housing part and the second housing part is bridged by the at least one tensile element” note that this limitation does not require the tensile element extending fully the gusset, e.g., note that the embodiment in fig. 6 in which the tensile element 7 being spaced from the zipper.   Similarly the two straps in Wood meets this limitation.  
Note that the 
(6)   At each side of the bag 2 on each of the side walls 10, 11 a pair of  parts 28, 29 of a slide fastener are mounted adjacent a rear and front of the  side wall 10, 11.  The side walls 10, 11 can be collapsed and the fastener  parts 28, 29 engaged to collapse the bag 2 to a smaller size when it is not  necessary to carry additional equipment other than the radio in the rucksack 1. 
(7)   In this regard also, on each side wall 10, 11, there is provided upper and lower pairs of straps 30, 31 anchored adjacent the rear and the front of the bag 2 and extending generally horizontally therebetween.  The straps of each pair of straps 30, 31 interengage by a buckle which may be of quick-release type so that the side wall 10, 11 can be reduced in size as required by pulling up one or both straps 30, 31 on the buckle. (with emphasis)

Regarding claim 3, note the front shell comprises the front wall 8 and the back shell comprising the back wall 9.
Regarding claim 4, note that the top has no tensile element.
Regarding claim 7, note the tensile element is embedded in the gusset and engage closing sides. 
Regarding claim 11, note the tensile element is separate from the gusset.
Regarding claim 12, note that 5 cm is about 2 inches which is inherent in the device of Woods.  Also, note that the gusset in Woods being provided as non-interrupted gusset which completely bridges the distance between the first closing side and the second closing side.  
Regarding claim 14, note that housing part and closing side are not structural delineated and any part of the front portion comprises the front housing and similar with the back housing and the closing side is adjacent the zipper 28/29.
Regarding claims 15-16, and 28-29 note fig. 2 where the gussets comprise the edges of the sidewall attaching to the closing side (the edge of the front and back panels).
 Regarding claim 17, note the exactly two tensile elements.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woods rejection, as set forth above, and further in view of Nykoluk (6021874) or Schwartz (20020130005).  Nykoluk teaches that it is known in the art to provide a plate in firm connection with the two housings for a volume adjustable luggage in fig. 11.
Schwartz teaches similar panel on the bottom in fig. 6.
  It would have been obvious to one of ordinary skill in the art to provide a stable plate in Woods as taught by Nykoluk or Schwartz to provide added support at the bottom when the device fully extending. 

Claims 1-5, 7-9, 11-16, 17-18 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Krulik (20020153216) in view of Woods ‘877, and further in view of Krohn et al. (20050161483).  Krulik teaches piece of luggage comprising a housing with a first housing part and a second housing part in fig. 9 and a volume expansion element comprises: a longitudinal closure element with a first closing side and a second closing side and a gusset which is in connection with said first closing side and said second closing side and extends between said first closing side and said second closing side. Krulik teaches a non-expanded state in fig. 5 the first closing side is in direct engagement with the second closing side, and an expanded state in fig. 9.  Krulik meets all claimed limitations except for the tensile elements.  Woods teaches that it is known in the art to provide tensile elements in addition to the volume expansion element closure, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide tensile elements as taught by Wood to provide additional means to reduce size to accommodate the size of the contents. 
Krohn also teaches that it is known in the art to provide tensile elements attached to the two closing sides of a zipper and extending the entire width of the gusset and to allow tightening of the contents. 
Also, it would have been obvious to one of ordinary skill in the art to provide the tensile of Woods attached to the closing sides of the zipper in the gusset of Krulik to accommodate selective tightening of the volume defined by the gusset. 
Regarding claim 5, note the closure in figs 6 and 9.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art to provide the expanded state larger than 5 cm to provide the desired volume for the luggage.
Regarding claim 17, it would have been obvious to one of ordinary skill in the art to provide to provide the tensile elements in the bottom wall to provide added rigidity when securing the contents using the straps. Also it would have been obvious to one of ordinary skill in the art to provide exactly two of tensile elements on each of the sidewalls to provide the desired tensile elements for securing the contents using the straps.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krulik rejection, as set forth above, and further in view of Nykoluk (6021874) or Schwartz (20020130005).  Nykoluk teaches that it is known in the art to provide a plate in firm connection with the two housings for a volume adjustable luggage in fig. 11.
Schwartz teaches similar panel on the bottom in fig. 6.
  It would have been obvious to one of ordinary skill in the art to provide a stable plate in Krulik as taught by Nykoluk or Schwartz to provide added support at the bottom when the device fully extending. 
	 

Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the drawing objection, note that 37 CFR 1.83(a) requires all claimed limitations must be shown by the drawings.  In this case, the limitations of having the tensile element on the bottom wall must be shown.
 Regarding the Wood reference, applicant asserts: a) there is no gap without is formed therebetween the first and second housing part, b) the straps of Woods are mounted between the slide fasteners and are spaced apart from the slide fasteners. As such, they do not extend or engage from the first closing side to the second closing side,  and e) the tensile element are not fully embedded within the gusset and the fastener parts. As one strap is positioned below the zipper in fig. 1. 
	The examiner submits a) the first and second housing part recited as portions of the front and rear of the device, b) note that gusset is merely a folding portion of the device.  In this case, Wood teaches the two sidewalls 10 and 11 being collapsible.  Thus, the two sidewall comprises the two gussets as claimed, c) the recitation “gap” is merely some spacing between the front and the first and second housing part, and the collapsible sidewalls 10 and 11 being the claimed two gussets bridging the space between the first and second housing parts, d) note that claim 1 does not require the tensile element extending fully the gusset and engaging the zipper, i.e., the first and second closing sides, e.g., note that the embodiment in fig. 6 in which the tensile element 7 being spaced from the zipper.  Also, note claim 1 only require the tensile element being arranged relative to the first closing side and the second closing side.  
At least claim 1 stand rejected by Krohn, as set forth above, the term “gap” is broad require only some spacing along the two portions.  The claim does not require said entire first housing part and entire second housing part to be separated. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733